CRIST, Judge.
Marriage dissolved after thirteen years, with custody of two children, aged 11 and 12, awarded to wife. We affirm.
Husband complains of division of property, maintenance, and attorney fee awards.
The total net worth of the parties was approximately $16,000.00. Wife was awarded a $27,000.00 home, but charged with a mortgage of approximately $17,-000.00 ($171.33 monthly payment) and all other property except property valued at approximately $1,100.00 awarded to husband.
Husband was ordered to pay child support in the sum of $80.00 weekly, maintenance in the sum of $100.00 monthly, and an attorney fee of $500.00. Husband’s monthly gross income was approximately $1,500.00, while wife’s monthly gross income was approximately $640.00.
There was evidence of marital misconduct on the part of the husband.
Under Murphy v. Carron, 536 S.W.2d 30 (Mo.banc 1976), we cannot, under the evi*568dence, disagree with the judgment of the trial court. See In Re Marriage of Burris, 557 S.W.2d 917 (Mo.App.1977); In Re Marriage of Vanet, 544 S.W.2d 236 (Mo.App.1976); and Brueggemann v. Brueggemann, 551 S.W.2d 853 (Mo.App.banc 1977).
We hold that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; that no error of law appears; and that an opinion would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).
DOWD, P. J., and STEWART, J., concur.